Per Curiam.
This is an appeal from an order confirming a judicial sale. Appellants contend that notice of the time and place of sale was not given for thirty days before the day of sale. The first publication was on April 26, and the last on May 24. The sale was made on May 28. The notice was published in every issue of the paper between the date of the first publication and the day of the sale. The notice ivas therefore sufficient. Carlow v. Aultman, 28 Nebr., 672.
The order of confirmation is
Affirmed.